           Case 2:20-cv-05518-PBT Document 22 Filed 08/05/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     PHILIDOR RX SERVICES LLC, et al.,             :
                                                   :
                          Plaintiffs,              :
                                                   :               CIVIL ACTION
                   v.                              :
                                                   :               NO. 20-5518
     POLSINELLI PC, et al.,                        :
                                                   :
                          Defendant.               :
                                                   :
                                                   :
                                               ORDER

         AND NOW, this ___5th___ day of August 2021, upon consideration of Defendants’

Motion to Dismiss (ECF 12) and Plaintiffs’ Response in Opposition (ECF 18), IT IS HEREBY

ORDERED AND DECREED that the Motion is GRANTED IN PART.


         1. The Motion is GRANTED as to Counts I and II of Plaintiffs’ Complaint. These

             claims are DISMISSED WITH PREJUDICE;

         2. The Motion is DENIED as to Count III, though Jonathan N. Rosen, Esq. is

             DISMISSED as an individual Defendant. Plaintiffs may replead their Complaint to

             allege facts demonstrating that the statute of limitations do not apply to their legal

             malpractice claims, and ;

         3. The Motion for Leave to File a Reply (ECF 19) is DENIED AS MOOT. 1



                                                                BY THE COURT:

                                                                /s/ Petrese B. Tucker
                                                                ____________________________
                                                                Hon. Petrese B. Tucker, U.S.D.J.


1   This Order accompanies the Court’s Memorandum Opinion dated August 5, 2021.
